Citation Nr: 0613759	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The Board finds that a VA examination is needed to determine 
what current back disability or disabilities are present, as 
there is evidence of record tending to indicate a back injury 
in service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

1.	Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder should be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide a diagnosis of 
any back disabilities currently 
present.  In addition, the examiner 
should provide an opinion as to whether 
it is as likely as not (50 percent 
probability or more) that any current 
back disability is the result of being 
pinned between a machine gun and ship 
during the veteran's service.

2.	Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which 
to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See 38 C.F.R. § 3.655 (2005).

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


